139 F.3d 907
81 A.F.T.R.2d 98-1081, 98-1 USTC  P 50,260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Feliciano RIBERA;  Debora Ribera, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 97-70495.
Tax Ct. No. 22678-94.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 23, 1998.

Appeal from the United States Tax Court.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Feliciano and Debora Ribera, husband and wife, appeal pro se the United States Tax Court's ("tax court") decision upholding the Commissioner of Internal Revenue's determination of federal income tax deficiencies for tax years 1991 and 1992.  We have jurisdiction pursuant to 26 U.S.C. § 7482, and we affirm.


3
The Riberas contend that the tax court erred by finding that Feliciano Ribera was not entitled to alimony deductions for payments made in 1991 to his former wife's attorney pursuant to court order.  We disagree.


4
The tax court did not clearly err by finding that Feliciano Ribera's payments to his former spouse's attorneys were for fees and not alimony, and that the liability to make such payments would not have terminated upon his former spouse's death.  See Condor Int'l, Inc. v. Commissioner, 78 F.3d 1355, 1358 (9th Cir.1996).  Thus, the tax court properly held that the Riberas were not entitled to the alimony deduction.  See 26 U.S.C. § 71(b)(1)(D);  26 U.S.C. § 215(a).


5
The tax court did not abuse its discretion by admitting impeaching documentary evidence which was not presented to the Riberas prior to trial.  See Sacks v. Commissioner, 82 F.3d 918, 921 (9th Cir.1996).  The tax court also did not abuse its discretion by admitting the testimony of Feliciano Ribera's former wife's attorney, permitting the Commissioner to file her trial memorandum out of time, and denying the Riberas' motion for a continuance.  See id.1


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We have considered the Riberas' remaining contentions, and conclude they are without merit